Citation Nr: 1814188	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for frequent urination.


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1990 to February 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2015 and December 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the December 2015 remand have been substantially completed with regard to the service connection claim for frequent urination, the matter has been properly returned to the Board for appellate consideration.  As discussed below, there has not been substantial compliance with the December 2015 remand instructions with regard to the service connection claim for left ear hearing loss, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

After the most recent supplemental statement of the case was issued in February 2017, additional VA examination reports were associated with the claims file.  As the VA examination reports include non-pertinent evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2017). 

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to a higher evaluation for pseudofolliculitis barbae; and entitlement to service connection for bilateral vision, hemorrhoids, migraines, acid reflux, erectile dysfunction, sleep apnea, pes planus, a skin rash, anxiety, insomnia, depression, hypertension, pulmonary disability, a right hip disability, and a left hip disability.  While it would be appropriate to remand the higher evaluation claim and the service connection claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

In its December 2015 remand, the Board found that the September 2015 VA examiner's opinion was inadequate, because the VA examiner failed to address the Veteran's report of exposure to weapons, heavy vehicles, and loud machinery during service.  In a March 2016 VA opinion, the VA examiner found that the Veteran's left ear hearing loss had no link to service; but, again, the VA examiner failed to address the Veteran's reported history of military noise exposure.  Furthermore, the Board observes that at the March 2011 and September 2015 VA examinations, the VA examiners noted that the Veteran denied having any post-service occupational and recreational noise exposure.  However, none of the VA examiners, including the March 2016 VA examiner, had offered an explanation for the etiology of the Veteran's left ear hearing loss due to his lack of post-service noise exposure.  For the reasons discussed above, the Board finds that the March 2016 VA opinion is both inadequate and did not substantially comply with the December 2015 remand instructions.  Accordingly, another remand is required to obtain a supplemental VA opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Board finds that the record includes conflicting medical opinions as to whether the Veteran has a current underlying urinary disorder for his reported frequent urination.  At a September 2015 VA examination, the VA examiner diagnosed the Veteran with polyuria.  In the examination report, the VA examiner noted that the Veteran's polyuria developed after his in-service complaints of stomach cramps and abdominal pain, which were diagnosed as gastroenteritis.  However, the September 2015 VA examiner did not identify any clinical evidence to support that the Veteran had polyuria.  In a subsequent November 2016 VA opinion, the VA examiner explained that polyuria was a defined as a 24-hour urine volume that exceeds three liters per day.  The November 2016 VA examiner found that there was no objective medical evidence in the available medical records that the Veteran had been clinically diagnosed with polyuria.  To reconcile the discrepancy as to whether the Veteran has a current diagnosis for polyuria, or any other urinary disorder, the Board finds that on remand, the Veteran warrants a new VA examination to resolve and consider the conflicting medical evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his left ear hearing loss and frequent urination that are not currently of record.

2.  After completing the above, to the extent possible, obtain a supplemental VA opinion from the March 2016 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed left ear hearing loss had its onset during active duty service, or was otherwise etiologically related to service, to include military noise exposure?  

In providing the above opinion, the examiner should address the Veteran's reports of in-service exposure to weapons, heavy vehicles, and loud machinery.  The Veteran must also consider his statements that he had no post-service occupational or recreational noise exposure.

If it is the opinion of the examiner that the Veteran's current left ear hearing loss is not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Schedule the Veteran for a VA examination for his frequent urination by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After reviewing the claims file, the examiner should respond to the following: 

a.  Does the Veteran have a current urinary disorder underlying his reported frequent urination?  If so, please identify.  

b.  For any diagnosed urinary disorder, the examiner is requested to opined whether it is at least as likely as not (50 percent probability or greater) that the urinary disorder, claimed as frequent urination, had its onset during service, or is otherwise etiologically related to service?

In providing the above opinions, the examiner should consider the Veteran's lay statements that he had frequent urination during and after service.  The examiner should also address whether the Veteran's in-service diagnosis for urethritis in 1992 and 1996, for a sexually transmitted disease in 1992, and for abdominal problems in 1993 and 1994 contributed to his reported frequent urination.  

4.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




